La Jueza Asociada Oronoz Rodríguez
emitió la opinión del Tribunal.
En esta ocasión tenemos la oportunidad de interpretar la Ley Núm. 71-2010, que enmendó el Art. 3.48 de la Ley Núm. 83-1991, conocida como Ley de Contribuciones Municipales sobre la Propiedad, 21 LPRA sec. 5098a. En particular, debemos evaluar si luego de esa enmienda se mantuvo como requisito jurisdiccional el procedimiento de revisión administrativa, incluyendo el pago correspondiente, previo a la presentación de una acción de impugnación judicial. Respondemos en la afirmativa por los fundamentos expuestos a continuación.
I
En el 2011, la Cooperativa de Seguros de Vida de Puerto Rico (COSVI) presentó ante el Centro de Recaudaciones de Ingresos Municipales (CRIM) cuatro solicitudes de revisión administrativa en las cuales impugnó la imposición de contribuciones sobre cuatro propiedades inmuebles. Acompañó cada una de las solicitudes con un pago equivalente al cuarenta por ciento de la contribución impugnada.
Pasaron sesenta días sin que el CRIM emitiera una contestación escrita con relación a las revisiones presentadas por COSVI. Debido a que el Art. 3.48(a) de la Ley Núm. 83-1991, supra, dispone que cuando suceda lo anterior se entenderá que el CRIM ratificó el estimado de contribuciones, COSVI presentó ante el Tribunal de Primera Instancia cuatro demandas de impugnación en las que solicitó que se anulara el requerimiento de pago. Sostuvo, entre otras cosas, que el CRIM no consideró una enmienda realizada al Código de Seguros que aumentó la exención de la propiedad mueble e inmueble de un asegurador coopera*285tivo a diez millones de dólares. Explicó que no tenía que pagar cantidad alguna, pues sus propiedades tenían un valor menor al de la referida exención.
El Tribunal de Primera Instancia consolidó las demandas. Posteriormente, el CRIM presentó una moción de desestimación por falta de jurisdicción. Argumentó que COSVI incumplió con el requisito jurisdiccional de incluir el cien por ciento del pago de la contribución impugnada junto a sus recursos de revisión administrativa. COSVI se opuso a la desestimación.
El Tribunal de Primera Instancia, por su parte, notificó una orden en la que resolvió lo siguiente: “tiene término de veinte días el demandante para cumplir con el pago del 100% de la fianza en cada uno de los casos o desestimaremos por falta de jurisdicción, Lilly del Caribe Inc. v. Gloria E. Santos Rosado, 2012 TSPR 65, Opinión de 3 de abril de 2012”. Conforme a lo ordenado, COSVI pagó el restante sesenta por ciento de las contribuciones impuestas.
El CRIM presentó oportunamente una moción de reconsideración ante el Tribunal de Primera Instancia, la cual fue declarada “sin lugar”. Todavía insatisfecho, el CRIM acudió ante el Tribunal de Apelaciones. Alegó que el foro primario debió declararse sin jurisdicción, por lo que erró al ordenar a COSVI que hiciera el pago correspondiente.
El Tribunal de Apelaciones notificó una sentencia en la que revocó el dictamen del foro primario. Resolvió que el Tribunal de Primera Instancia debió desestimar la demanda por falta de jurisdicción, pues COSVI no cumplió con el Art. 3.48, supra. Inconforme, COSVI presentó una moción de reconsideración que fue declarada “sin lugar”.
Aún en desacuerdo, COSVI acude oportunamente ante este Tribunal mediante un recurso de apelación. En lo pertinente, sostiene que lo resuelto en Lilly del Caribe v. CRIM, 185 DPR 239 (2012), aplica prospectivamente y que sus demandas de impugnación se instaron antes de que este Tribunal emitiera esa Opinión.
*286Este Tribunal acogió el recurso como certiorari y lo expidió. COSVI presentó una Moción Informativa en la que solicitó que se acogiera su recurso como su alegato en los méritos. El CRIM presentó su alegato. En síntesis, reitera que el foro judicial carece de jurisdicción para atender las demandas de impugnación debido al incumplimiento de COSVI con el Art. 3.48, supra. Con relación a lo resuelto en Lilly del Caribe v. CRIM, supra, señala que en Shell v. Srio. Hacienda, 187 DPR 109, 128 (2012), este Tribunal resolvió que, al tratarse de un requisito jurisdiccional incluido en una disposición clara y libre de ambigüedad, lo allí pautado no estaba restringido a una aplicación prospectiva.
Luego, COSVI presentó una Solicitud de Autorización para Presentar Réplica a Alegato de la Parte Recurrida. Esta vez alegó que no tenía la obligación de agotar remedios administrativos, pues el CRIM impuso las contribuciones impugnadas sin tener autoridad para ello. Sostuvo que el CRIM actuó ultra vires porque le negó a COSVI la exención de diez millones de dólares concedida por ley. Añade que
[t]oda vez que COSVI cuestiona la autoridad legal del CRIM para imponerle el pago de una contribución contrario a las disposiciones de la exención en ley, no era necesario que previo a solicitar la revisión de las determinaciones del CRIM ante el foro judicial, se agotara remedio administrativo alguno. Por lo que resulta irrelevante a la controversia del presente caso lo esbozado por este Honorable Tribunal en los casos en los que se basa la Demandada-Recurrida en su Alegato de Oposición, a saber, Lilly, supra, Pfizer, supra, y Shell, supra. (Enfasis en el original). Réplica, pág. 6.
Este Tribunal declaró “con lugar” la Moción Informativa presentada por COSVI y el caso quedó sometido para su adjudicación.
*287II
Un requisito jurisdiccional debe cumplirse antes de que el tribunal pueda atender los méritos de un pleito. Shell v. Srio. Hacienda, supra, pág. 123, citando a I. Rivera García, Diccionario de términos jurídicos, 3ra ed., San Juan, Ed. LexisNexis, 2000, pág. 235. Si una parte incumple con un requisito jurisdiccional, el tribunal carecerá de jurisdicción para evaluar la controversia ante su consideración y deberá desestimar el caso. González v. Mayagüez Resort & Casino, 176 DPR 848 (2009); S.L.G. Szendrey-Ramos v. F. Castillo, 169 DPR 873 (2007); Virella v. Proc. Esp. Rel. Fam., 154 DPR 742 (2001). Ello, pues toda sentencia que un tribunal dicte sin jurisdicción es nula. S.L.G. Szendrey-Ramos v. F. Castillo, supra; Montañez v. Policía de Puerto Rico, 150 DPR 917 (2000).
En casos sobre impugnación de contribuciones, los requisitos jurisdiccionales “ ‘no son otra cosa que la expresión de condiciones o requisitos cuyo cumplimiento el Estado exige para que se le demande. Por lo tanto, deben ser cumplidos estrictamente, y en la misma forma que se ha exigido por el legislador’ ”. Shell v. Srio. Hacienda, supra, págs. 123—124. Véase Cafeteros de Puerto Rico v. Srio. Hacienda, 82 DPR 633, 641 (1961).
Como hemos reiterado, la mejor expresión de la intención legislativa es el texto de la ley cuando es claro y libre de toda ambigüedad. Shell v. Srio. Hacienda, supra; Soc. Asist. Leg. v. Ciencias Forenses, 179 DPR 849 (2010). En cambio, si el texto es ambiguo, el tribunal debe asegurarse de cumplir la intención del legislador. Shell v. Srio. Hacienda, supra; Soc. Asist. Leg. v. Ciencias Forenses, supra; Cruz Parrilla v. Depto. Vivienda, 184 DPR 393 (2010). En particular, las leyes contributivas deben interpretarse razonablemente, de forma tal que se lleve a efecto la intención del legislador. Báez Rodríguez et al. v. E.L.A., 179 *288DPR 231, 244 (2010); Licorería Trigo, Inc. v. Srio. de Hacienda, 94 DPR 270, 279 (1967). Por lo tanto, no podemos interpretar una ley contributiva de forma que se le permita al contribuyente evadir el pago de impuestos que la Legislatura estableció. Lilly Del Caribe v. CRIM, supra, pág. 252; West India Oil Co. (P.R.) v. Sancho Bonet, Tes., 54 DPR 732, 744-745 (1939). Tomando en consideración estas normas de interpretación estatutaria, examinemos los estatutos en los que se enmarca el caso que hoy nos ocupa.
La Ley Núm. 7-2009, según enmendada, conocida como Ley Especial Declarando Estado de Emergencia Fiscal y Estableciendo Plan Integral de Estabilización Fiscal para Salvar el Crédito de Puerto Rico, 2009 (Parte 1) Leyes de Puerto Rico 32, estableció una contribución especial sobre la propiedad inmueble con fines residenciales y adoptó los procedimientos seguidos por el CRIM para reglamentar esa contribución. Luego, esta contribución especial se extendió a la propiedad inmueble con fines comerciales mediante la Ley Núm. 37-2009 (2009 (Parte 1) Leyes de Puerto Rico 328). Respecto al proceso de revisión administrativa e impugnación judicial de la contribución especial, el Departamento de Hacienda emitió la Carta Circular de Rentas Internas 2009-08. Esta dispone, en lo pertinente, que
[...] aquellos contribuyentes que deseen solicitar una revisión administrativa o impugnar judicialmente la contribución, deberán cumplir con los requisitos establecidos en el Artículo 3.48 de la Ley Núm. 83 y el Reglamento 7221 del CRIM, entendiéndose que cualquier referencia en dicha ley o en dicho reglamento al CRIM o su Director, se tendrá como referencia al Departamento de Hacienda o al Secretario de Hacienda. Carta Circular de Rentas Internas 2009-08, pág. 2, en: http:/ / www. hacienda.gobierno.pr / publicaciones / carta-circular-derentas-internas-num-09-08
La Ley de Contribuciones Municipales sobre la Propiedad, Ley Núm. 83-1991, según enmendada, 21 LPRA see. 5001 et seq., establece en su Art. 3.48 (21 LPRA *289sec. 5098a) un procedimiento de revisión administrativa e impugnación judicial para las imposiciones contributivas. Antes de unas enmiendas efectuadas a la ley en 2010, las cuales discutiremos más adelante, el artículo disponía lo siguiente:
(a) Revisión administrativa.—Si el contribuyente no estuviere conforme con la notificación de la imposición contributiva emitida por el Centro de conformidad con las sees. 5076 y 5077 de este título, podrá solicitar por escrito una revisión administrativa donde se expresen las razones para su objeción, la cantidad que estime correcta e incluir, si lo entiende necesario, la evidencia o documentos correspondientes, dentro del término de treinta (30) días calendarios, a partir de la fecha de depósito en el correo de la notificación provista por las sees. 5076 y 5077 de este título, siempre y cuando el contribuyente [...]:
(1) Pague al Centro de Recaudación la parte de la contribución con la cual estuviere conforme y un cuarenta por ciento (40%) de la parte de la contribución con la cual no estuviere conforme, o;
(2) pague al Centro de Recaudación la totalidad de la contribución impuesta [...]
El Centro deberá emitir su decisión dentro de un término de sesenta (60) días a partir de la fecha de radicación de la solicitud de revisión administrativa por el contribuyente. [...]

El procedimiento de revisión administrativa deberá completarse como requisito previo para que un contribuyente que no estuviere conforme con la decisión sobre imposición contributiva la impugne, según lo dispone el inciso (b) de esta sección.

(b) Impugnación judicial.- Si el contribuyente no estuviere conforme con la notificación de la imposición contributiva realizada por el Centro, de conformidad a los Artículos 3.26 y 3.27 de esta Ley y el inciso (a) de este artículo, podrá impugnar la misma ante el Tribunal de Primera Instancia dentro del término de treinta (30) días calendarios, a partir de la fecha de depósito en el correo de la notificación provista por los Artículos 3.26 y 3.27 de esta Ley, siempre y cuando dicho contribuyente, dentro del citado término:
(1) Pague al Centro de Recaudación la parte de la contribución con la cual estuviere conforme y cuarenta por ciento (40%) de la parte de la contribución con la cual no estuviere conforme, o;
*290(2) Pague al Centro de Recaudación la totalidad de la contribución impuesta.
Tanto la presentación de la impugnación, como el pago de la contribución impuesta, ya sea en su totalidad o en la parte con la cual se estuviere conforme, así como el pago del cuarenta por ciento (40%) de la parte de la contribución con la cual no se estuviere conforme, dentro del término dispuesto, se considerarán de carácter jurisdiccional. (Énfasis suplido). 21 LPRA ant. sec. 5098a.
Esta Curia interpretó este procedimiento en Lilly del Caribe v. CRIM, supra, al evaluar dos impugnaciones de contribuciones presentadas en el 2009 por Lilly del Caribe y DirecTV, respectivamente. Lilly del Caribe impugnó una contribución, alegando que le cobijaba un decreto de exención. Por su parte, DirecTV impugnó la contribución que le fue impuesta, alegando que el Departamento de Hacienda no tenía autoridad legal para requerirlo. En el trámite administrativo, ambas compañías acompañaron su impugnación con cheques por una cantidad equivalente al cuarenta por ciento de la contribución impugnada. Id. Transcurridos sesenta días desde que presentaron sus impugnaciones, acudieron por separado ante el Tribunal de Primera Instancia. El Departamento de Hacienda solicitó la desestimación por falta de jurisdicción en ambos casos. Id.
El Tribunal de Primera Instancia denegó desestimar por entender que las compañías cumplieron con el requisito jurisdiccional. En cuanto a Lilly del Caribe, también concluyó que la demandante no tenía que agotar los trámites administrativos para impugnar el impuesto en cuestión, de acuerdo con lo resuelto en Yiyi Motors, Inc. v. E.L.A., 177 DPR 230 (2009). En el caso citado, se resolvió que
[...] si un ciudadano logra demostrar con claridad meridiana que no puede ser considerado como un contribuyente ante el tributo que se le ha impuesto, resulta irrazonable obligarle a tributar para luego hacerle agotar los mecanismos administrativos y judiciales disponibles. Lo contrario implicaría malgastar recursos del Estado para llegar a la misma conclusión que se pudo haber conocido desde el comienzo mediante la utilización del remedio extraordinario del injunction: su con*291dición de no contribuyente. Así se evita que los ciudadanos sean sometidos a procedimientos engorrosos de manera innecesaria. Precisamente, para impedir que el Estado especule erróneamente con la tranquilidad y el dinero de nuestro pueblo, este Tribunal ya ha pautado la procedencia del injunction en estas circunstancias especiales y excepcionales, íd., pág. 279.
Insatisfecho, el Departamento de Hacienda recurrió separadamente de ambas determinaciones ante el Tribunal de Apelaciones. En el recurso de certiorari referente a la impugnación de Lilly del Caribe, el Tribunal de Apelaciones acogió la petición del Estado y desestimó la demanda. Concluyó que Lilly del Caribe incumplió con el requisito jurisdiccional de pago cuando se impugna la totalidad del impuesto. Por su parte, en el caso de DirectTV un panel distinto del Tribunal de Apelaciones decidió no expedir el recurso. Eventualmente, tanto Lilly del Caribe como el Departamento de Hacienda recurrieron ante nos de las respectivas determinaciones. Este Tribunal consolidó los dos casos y, luego de interpretar el texto del artículo en cuestión y la intención legislativa que motivó su aprobación, resolvimos que el derecho vigente cuando se instaron esos pleitos era que el contribuyente que deseara impugnar la totalidad de la contribución impuesta tenía que pagar el cien por ciento de como requisito jurisdiccional para presentar su demanda ante los tribunales. Lilly del Caribe, Inc. v. CRIM, supra. En particular, reseñamos que el Art. 3.48, supra, fue incorporado mediante la Ley Núm. 135-1998 y que en el proceso de su aprobación se explicó lo siguiente:
[...] se establece que durante ese término, el contribuyente deberá pagar la parte de la contribución con la cual estuviere conforme y un cuarenta por ciento (40%) de la parte de la contribución con la cual no estuviere de acuerdo o, en su lugar, la totalidad de la contribución impuesta garantizándosele el rembolso total de la misma, en caso de prevalecer en su reclamación. [...]
Estas disposiciones uniforman el procedimiento de cobro de *292las contribuciones a los establecidos en el caso de impugnación ante el Tribunal de Primera Instancia, para que el CRIM pueda cumplir con su deber ministerial de distribuir a los municipios la parte cobrada. Esto es necesario, ya que en la práctica los contribuyentes obvian el proceso de revisión administrativo recurriendo directamente a los Tribunales y dejando de pagar la contribución impuesta hasta tanto el Tribunal emita su decisión sobre el caso. Lo anterior afecta los ingresos que reciben los municipios por este concepto sobre todo, cuando conscientes del proceso de revisión administrativa [eZ] contribuyente acude al Tribunal como subterfugio para dejar de pa-gar sus contribuciones. (Enfasis suplido). Lilly del Caribe, Inc. v. CRIM, supra, págs. 250-251, citando el Informe de la Comisión de Asuntos Municipales y de la Comisión de Hacienda de la Cámara de Representantes sobre el P. de la C. 1543, 13ra Asamblea Legislativa, 3ra Sesión Ordinaria, 12 de junio de 1998, pág. 2.
De esta forma, enfatizamos que la intención de la Legislatura fue
[...] minimizar los efectos en las arcas públicas de que los contribuyentes intenten dilatar y evadir el pago de las contribuciones inmuebles mediante revisiones administrativas e impugnaciones judiciales. Ello tendría como resultado una falta de liquidez que podría repercutir en la prestación de servicios esenciales. Informe del P. de la C. 1543, id. Es decir, la Asamblea Legislativa creó un mecanismo, de carácter jurisdiccional, para que un contribuyente promueva su acción impugnatoria solo cuando tiene bases sólidas. (Enfasis suplido). Lilly Del Caribe v. CRIM, supra, pág. 251.
En vista de que las compañías demandantes en ese caso solo pagaron el cuarenta por ciento de la cantidad impugnada, este Tribunal desestimó sus demandas por falta de jurisdicción. Lilly del Caribe v. CRIM, supra. Asimismo, sostuvimos que Yiyi Motors, Inc. v. E.L.A., supra, no aplicaba porque, contrario a aquel caso, las partes en Lilly del Caribe v. CRIM, supra, eran deudoras del tributo que se les impuso y, como tales, se sujetaron a los requisitos del Art. 3.48 de la Ley Núm. 83-1991, supra, en lugar de acudir directamente al Tribunal de Primera Instancia mediante un recurso extraordinario, como ocurrió en Yiyi Mo*293tors, Inc. v. E.L.A., supra. Lilly del Caribe v. CRIM, supra, pág. 256. Esta última alternativa —concluyó el Tribunal— solo la tiene quien no es un contribuyente según la ley, pues el procedimiento dispuesto en el Art. 3.48, supra, no está disponible en esa circunstancia. Lilly del Caribe v. CRIM, supra, págs. 256-257.
Seis meses después de haber resuelto lo anterior, esta Curia interpretó nuevamente el Art. 3.48, supra, en Shell v. Srio. Hacienda, supra. En esa ocasión, la parte demandante también impugnó la totalidad de la contribución impuesta, pero pagó el cuarenta por ciento de esta. En consecuencia, el Departamento de Hacienda solicitó sin éxito que se desestimara la acción de impugnación. El Tribunal de Primera Instancia y el Tribunal de Apelaciones entendieron que la norma establecida en Lilly del Caribe v. CRIM, supra, no aplicaba al caso, porque se pautó luego de que Shell presentara su acción de impugnación. Llegado el caso ante nuestra consideración, este Tribunal expresó lo siguiente:
[...] según expresamos en el caso de Lilly del Caribe v. CRIM, supra, [...] el texto del Art. 3.48 de la Ley Núm. 83, supra, es claro en cuanto a las circunstancias en las que es permisible el pago del cuarenta por ciento de la contribución y cuando se tiene que pagar el cien por ciento de la contribución al impugnar la contribución notificada. Quiere decir, que no existe otra posible interpretación al artículo. Es evidente que el Art. 3.48 de la Ley Núm. 83, supra, no contempla la interpretación que pretendió establecer Shell. Es por eso que Shell no puede alegar que confió en una norma anterior que quedó desplazada por una nueva norma. Debido a que el texto del Art. 3.48 de la Ley Núm. 83, supra, es claro y libre de ambigüedad, su disposición siempre ha sido la norma establecida. Por lo tanto, a Shell no se le violó el debido proceso de ley. (Énfasis en el original). íd., pág. 128.
Con posterioridad a los hechos que originaron los precedentes citados, se aprobó la Ley Núm. 71-2010, la cual enmendó el Art. 3.48 para impugnar las contribuciones sobre la propiedad inmueble del año económico 2010-*2942011, en adelante. Actualmente este artículo establece lo siguiente:
(a) Revisión administrativa.—Si el contribuyente no estuviere conforme con la notificación de la imposición contributiva emitida por el CRIM [...] podrá solicitar al CRIM [...] una revisión administrativa donde se expresen las razones para su objeción, la cantidad que estime correcta e incluir, si lo entiende necesario, la evidencia o documentos correspondientes, dentro del término de treinta (30) días calendarios, a partir de la fecha de depósito en el correo de la notificación provista por las sees. 5076 y 5077 de este título, siempre y cuando el contribuyente, dentro del citado término y en conformidad con el Reglamento que el Comité Interagencial establezca para la ejecución de la sec. 5051a de este título, según sea el caso:
(1) Pague al CRIM o a la oficina designada por el municipio al que se le haya delegado las facultades contenidas en la sec. 5051a de este título la parte de la contribución con la cual estuviere conforme y un cuarenta por ciento (40%) de la parte de la contribución con la cual no estuviere conforme,
(2) pague al CRIM o a la oficina designada por el municipio al que se le haya delegado las facultades contenidas en la sec. 5051a de este título la totalidad de la contribución impuesta, o
(3) en el caso de la contribución impuesta bajo la see. 5051a de este título, pague al CRIM o a la oficina designada por el municipio al que se le haya delegado las facultades contenidas en la sec. 5051a de este título, el total de la contribución impuesta.
El contribuyente que solicite una revisión administrativa, según se dispone en esta sección, no podrá acogerse al descuento por pronto pago dispuesto en la see. 5093 de este título, excepto cuando pague la totalidad de la contribución impuesta, dentro de los términos prescritos por ley para tener derecho al descuento.
El CRIM [...] deberá emitir su decisión dentro de un término de sesenta (60) días a partir de la fecha de radicación de la solicitud de revisión administrativa por el contribuyente. Cuando el CRIM [...] no conteste dentro de ese término, se entenderá que ratifica el estimado de contribuciones notificado al contribuyente. [...]

El procedimiento de revisión administrativa deberá completarse como requisito previo para que un contribuyente que no estuviere conforme con la decisión sobre imposición contributiva la impugne, según lo dispone el inciso (b) de esta sección.

(b) Impugnación judicial. —Si el contribuyente no estuviere *295conforme con la determinación emitida por el CRIM o a la oficina designada por el municipio al que se le haya delegado las facultades contenidas en la sec. 5051a de este título, según sea el caso, de conformidad con el inciso (a) de esta sección, podrá impugnar la misma ante el Tribunal de Primera Instancia dentro del término de treinta (30) días calendario, a partir de la fecha de depósito en el correo de la notificación de la determinación del CRIM o a la oficina designada por el municipio al que se le haya delegado las facultades contenidas en la sec. 5051a de este título, según sea el caso, al contribuyente. Si el Centro o el Comité Interagencial, según sea el caso, no emite su determinación dentro de un término de sesenta (60) días a partir de la fecha de radicación de la solicitud de revisión administrativa por el contribuyente, el contribuyente podrá impugnar la contribución ante el Tribunal de Primera Instancia dentro del término de treinta (30) días calendario, contados a partir del día siguiente de dicho término de sesenta (60) días. (Enfasis suplido). 21 LPRA sec. 5098a.
Nótese que la enmienda efectuada a este artículo eliminó del inciso (b) sobre impugnación judicial aquella parte que hacía referencia a que el contribuyente que impugnara una contribución hiciera el pago de cuarenta por ciento o cien por ciento de esta. También se eliminó el párrafo que establecía expresamente que tanto la presentación de la impugnación como ese pago se consideraría un requisito jurisdiccional. Sin embargo, el inciso (a) sobre el proceso de revisión administrativa mantuvo expresamente el requisito de pago y el requerimiento de que se complete el proceso de revisión administrativa previo a poder acudir al foro judicial.
Siendo así, el inciso (a) es claro al exigir que el procedimiento de revisión administrativa, incluyendo el pago correspondiente, según nuestra interpretación en Lilly del Caribe v. CRIM, supra, se complete previo a la presentación de la acción de impugnación judicial. Del historial legislativo de la Ley Núm. 71-2010, no se desprende expresión alguna del legislador contraria a su intención original de que el pago fuese un requisito jurisdiccional para impugnar judicialmente la contribución impuesta.
*296Por el contrario, el legislador mantuvo el lenguaje explícito que dispone que el procedimiento de revisión administrativa deberá completarse como requisito previo para que el contribuyente que no estuviere conforme impugne judicialmente. Como parte de ese procedimiento, el legislador preservó la exigencia de que se pague —en el término para presentar la revisión administrativa— el cien por ciento de la parte de esta con la cual estuviera conforme más el cuarenta por ciento de la parte cuestionada cuando se impugna el tributo parcialmente. Más bien, al aprobar la Ley 71-2010 el legislador se concentró en crear un registro de propiedades inmuebles no tasadas, conceder beneficios y exenciones contributivas y tasar, cobrar y distribuir los cobros realizados.
Por ello, ante las poderosas consideraciones de política pública que informaron la intención original del legislador, así como la jurisprudencia interpretativa (particularmente Lilly del Caribe v. CRIM, supra, y Shell v. Srio. Hacienda, supra) y la manera como está estructurado el procedimiento de revisión administrativa e impugnación judicial, entendemos que el requisito del previo pago de la contribución —ya sea en su totalidad o de forma parcial— sigue siendo de naturaleza jurisdiccional.(1) Tal y como dispone el actual Art. 3.48, supra, un contribuyente inconforme con la contribución notificada puede solicitar la revisión administrativa siempre y cuando pague al CRIM en el término provisto la totalidad o parte de la contribución, según sea el caso. Asimismo, antes de impugnar judicialmente la determinación del CRIM, el contribuyente tiene que comple*297tar el procedimiento de revisión administrativa como requisito previo.
Y es que no puede ser de otro modo. Antes de la enmienda, el Art. 3.48 contenía lenguaje superfluo, pues establecía como requisito jurisdiccional tanto para la revisión administrativa como para la impugnación judicial el pago al CRIM de la contribución. Se trataba de una expresión legislativa confusa y baladí, ya que el propio artículo exigía que el procedimiento administrativo se completara como requisito previo para presentar la impugnación judicial, lo cual tenía el efecto de hacer redundante el requerimiento de pago ante el foro judicial. La enmienda efectuada mediante la Ley Núm. 71-2010 aclaró este punto y dispuso de manera más ordenada las dos etapas del procedimiento. Se eliminó, pues, lo referente al pago de la contribución en la etapa de impugnación judicial. Ello, ya que dicho pago estaba previsto en la fase administrativa y su carácter jurisdiccional había sido reconocido mediante interpretación judicial desde antes de la aprobación de la Ley Núm. 71-2010, Villamil Development v. C.R.I.M., 171 DPR 392, 405-406 (2007).(2)
Así pues, y tomando en cuenta todo lo explicado, surge indubitadamente la intención legislativa de considerar el requisito de previo pago como de naturaleza jurisdiccional a los efectos de la revisión administrativa y la posterior impugnación judicial de una notificación contributiva, según lo establecido en el Art. 3.48 de la Ley Núm. 83-1991, supra, según enmendada. Martínez v. Depto. del Trabajo, *298145 DPR 588, 592 (1998) (este Tribunal concluyó que el cumplimiento de los requisitos de la Sec. 4.1 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 LPRA see. 2172 —sobre revisión judicial— tienen carácter jurisdiccional, aunque dicha ley no lo establezca expresamente); Lugo Rodríguez v. J.P., 150 DPR 29, 47 (2000).
Consecuentemente, al interpretar la versión enmendada del Art. 3.48, supra, concluimos que tanto la revisión administrativa como el pago requerido durante esta etapa siguen siendo de carácter jurisdiccional. Por lo tanto, un contribuyente que desee impugnar la totalidad de la contribución impuesta tiene que pagar el cien por ciento durante el trámite administrativo como requisito previo a la presentación de una acción de impugnación judicial. Lo mismo cabe decir para cuando se impugna parcialmente una contribución, en cuyo caso deberá pagar el cien por ciento de la parte con la cual estuviera conforme y el cuarenta por ciento de la parte disputada como requisito previo a la acción de impugnación judicial. En ambos casos, el pago tendrá carácter jurisdiccional.
III
Es un hecho no controvertido que COSVI no acompañó sus cuatro recursos de revisión administrativa con un pago correspondiente al cien por ciento de las contribuciones impuestas, a pesar de impugnar la totalidad de estas. Como vimos, el Art. 3.48, supra, así lo exige como requisito previo a instar una acción de impugnación judicial.
COSVI argumenta que lo resuelto en Lilly del Caribe v. CRIM, supra, no aplica al caso de autos porque se decidió después de que COSVI presentara sus acciones de impugnación. No tiene razón. Este Tribunal consideró y descartó este tipo de planteamiento en Shell v. Srio. Hacienda, supra, al resolver que el Art. 3.48, supra, siempre contempló *299el requisito de pago como uno cuyo incumplimiento privaría de jurisdicción al foro judicial.(3) Por consiguiente, no hay espacio para interpretar que se trata de una nueva norma de derecho con carácter prospectivo.
En la alternativa, COSVI alega ante nosotros que no tenía que agotar remedios administrativos, en virtud de lo resuelto en Yiyi Motors, Inc. v. E.L.A., supra. Su planteamiento carece de méritos. Este Tribunal también consideró y descartó este tipo de argumento en Lilly del Caribe v. CRIM, supra, al concluir que Yiyi Motors, Inc. v. E.L.A., supra, no aplicaba a las controversias ante sí, ya que las partes estaban sujetas al impuesto y por ello instaron una acción de impugnación de contribución, sometiéndose a los requisitos del Art. 3.48 de la Ley Núm. 83-1991, supra. Lo mismo sucede en el caso que hoy consideramos. COSVI no podía acudir directamente al Tribunal de Primera Instancia mediante una demanda de injunction. Su alternativa era presentar una acción de impugnación de contribución —como hizo—, con lo cual se sujetó al requisito del pago en cuestión.
Por ende, es forzoso concluir que COSVI no cumplió con lo requerido para acudir ante el foro judicial para impugnar en su totalidad las contribuciones impuestas, pues incumplió con el requisito de acompañar sus cuatro recursos de revisión administrativa con un pago correspondiente al cien por ciento de las contribuciones impugnadas. En consecuencia, procedía la desestimación de sus recursos.
IV
Por los fundamentos expuestos, confirmamos la Sentencia del Tribunal de Apelaciones y la desestimación de los recursos de revisión judicial presentados por COSVI.

*300
Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez concurrió sin opinión escrita. La Jueza Presidenta Señora Fiol Matta disintió sin opinión escrita.

 Por su parte, también vale mencionar que el Reglamento de Procedimiento Administrativo para Impugnar la Notificación de Contribuciones sobre la Propiedad Inmueble, Reglamento Núm. 7221 del Centro de Recaudaciones de Ingresos Municipales, 12 de septiembre de 2006, pág. 9, no ha sido objeto de enmienda para alterar el carácter jurisdiccional del pago de la contribución, según está dispuesto en su Art. IX, Inicio del procedimiento de revisión administrativa: “El pago de la contribución del modo aquí dispuesto constituirá un requisito jurisdiccional para la presentación de una solicitud de revisión administrativa, según lo dispuesto por la Ley 83 y este Reglamento”.


 Aunque los hechos que dieron lugar a las controversias en Lilly del Caribe v. CRIM, 185 DPR 239 (2012), y en Shell v. Srio. Hacienda, 187 DPR 109 (2012), sucedieron cuando aún no había entrado en vigor la Ley Núm. 71-2010 •—-por lo cual no tuvimos que aplicar el Art. 3.48 enmendado para resolver la controversia—■, este Tribunal expresó en un escolio que “[ajunque la Ley Núm. 71-2010 enmendó este artículo para reflejar el nuevo esquema que promueve el registro de las propiedades inmuebles no tasadas y propiedades comerciales e industriales con mejoras no tasadas [...] lo relacionado con el aspecto jurisdiccional no sufrió cambio alguno con la nueva ley”. Lilly del Caribe v. CRIM, supra, pág. 250 esc. 1. Similar expresión se puede encontrar también en Shell v. Srio. Hacienda, supra, pág. 120 esc. 11.


 Por ello, tanto en Lilly del Caribe, Inc., supra, como en Shell v. Srio. Hacienda, supra, desestimamos las reclamaciones presentadas por los contribuyentes por estos haber incumplido con el pago del cien por ciento del impuesto impugnado. De esa manera, descartamos que pudiera subsanarse —mediante el pago posterior— el defecto jurisdiccional del que adolecía la impugnación en ambos casos.